Citation Nr: 0622712	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2003 for the grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted entitlement to TDIU, effective September 26, 
2003.  The veteran disagreed with the effective date and 
subsequently perfected an appeal.  The claims folder was 
subsequently returned to the RO in Little Rock, Arkansas.

In November 22, 2005, the veteran presented testimony before 
the undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the VCAA, VA has a duty to notify the veteran 1) 
of the evidence necessary to substantiate his claim; 2) of 
the information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  On review, 
it does not appear that the veteran has received a VCAA 
letter notifying him of the appropriate information regarding 
his earlier effective date claim.  The only VCAA letter of 
record is a June 2004 letter which pertains to the veteran's 
increased rating claim for PTSD, a claim which was 
subsequently withdrawn.  That letter made no mention of what 
was needed to establish an effective date prior to September 
26, 2003 for the grant of a TDIU.  A remand is required for 
corrective action.


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an effective date earlier 
than September 26, 2003 for the grant of 
a TDIU.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claim of 
entitlement to an effective earlier than 
September 26, 2003 for the grant of a 
TDIU.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


